FILED
                            NOT FOR PUBLICATION                                 MAR 13 2015

                                                                            MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                           U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


ROGELIO FUENTES,                                  No. 12-55873

              Petitioner - Appellant,             D.C. No. 5:09-cv-02193-DSF-
                                                  DTB
  v.

RALPH M. DIAZ, Warden,                            MEMORANDUM*

              Respondent - Appellee.


                    Appeal from the United States District Court
                       for the Central District of California
                     Dale S. Fischer, District Judge, Presiding

                      Argued and Submitted February 2, 2015
                               Pasadena, California

Before: REINHARDT and GOULD, Circuit Judges and MOTZ,** Senior District
Judge.

       Rogelio Fuentes appeals the district court’s denial of his petition for a writ of

habeas corpus under AEDPA.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable J. Frederick Motz, Senior District Judge for the U.S.
District Court for the District of Maryland, sitting by designation.
      The state trial court excluded Fuentes’ confession to Detective Nieves as the

product of Nieves’ coercive interrogation. Shortly after confessing to Nieves,

Fuentes confessed to his girlfriend, whom he requested to see after he confessed to

Nieves, and to his mother, whom he requested be brought to the police station after

he confessed to Nieves and to his girlfriend. The state trial court admitted Fuentes’

confessions to his girlfriend and his mother and the California Court of Appeal

affirmed, holding that those confessions were sufficiently removed from the earlier

coercion and thus voluntary.

      Fuentes argues that the California Court of Appeal’s decision was based on

two unreasonable factual determinations within the meaning of 28 U.S.C. §

2254(d)(2). First, that he initiated the conversations with his girlfriend and his

mother of his own volition; and second, that the environment had changed by the

time he confessed to them. Assuming arguendo that, as Fuentes contends, these are

factual, not legal, questions, we are not “convinced that an appellate panel,

applying the normal standards of appellate review, could not reasonably conclude

that the finding[s] [are] supported by the record.” Taylor v. Maddox, 366 F.3d 992,

1000 (9th Cir. 2004) (citing Lockyer v. Andrade, 538 U.S. 63, 75 (2003)). We

similarly see no error in the state court’s treatment of Dr. Ofshe’s testimony, let




                                           2
alone an error that would compel the conclusion “that the state court’s fact-finding

process was [not] adequate.” Id.

      Fuentes also argues that the California Court of Appeal’s decision involved

an unreasonable application of clearly established federal law as determined by the

Supreme Court, see 28 U.S.C. § 2254(d)(1), but he identifies no Supreme Court

case that the state court applied unreasonably, and we are aware of none. Fuentes

has thus not established that the reasoning of the California Court of Appeal is

“inconsistent with the holding in a prior decision of [the Supreme Court].”

Harrington v. Richter, 562 U.S. 86, 102 (2011).

      We also reject Fuentes’ claim that excluding evidence of an inmate’s alleged

confession (to the Hernandez murder) to another inmate deprived him of his right

to present a complete defense. Wholly aside from the procedural questions and the

issues regarding the standard of review, we agree with the California Court of

Appeal’s determination that the alleged confession was not trustworthy. Thus, its

exclusion did not violate Fuentes’ due process rights. See, e.g., Christian v. Frank,

595 F.3d 1076, 1084–86 (9th Cir. 2010) (explaining that, under existing precedent,

the trustworthiness of proffered evidence is critical to determining whether its

admission is constitutionally compelled).




                                            3
      Because we find no individual error, we also reject Fuentes’ cumulative

error claim.

                                      ***

The district court’s judgment is AFFIRMED.




                                        4